El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En este recurso nos corresponde determinar si el Tribunal de Primera Instancia, Sala Superior, Asuntos de Fami-lia, tiene competencia para celebrar una vista ordinaria, *892luego de que un Juez Municipal denegra una solicitud de custodia provisional de emergencia de un menor, a tenor con la Ley para el Amparo a Menores en el Siglo XXI, Ley Núm. 342 de 16 de diciembre de 1999 (8 L.P.R.A. see. 441 et seq.) (en adelante Ley para el Amparo a Menores o Ley Núm. 342). Por entender que el Tribunal de Primera Ins-tancia, Sala Superior, Asuntos de Familias, tiene compe-tencia en tales circunstancias, revocamos la sentencia del Tribunal de. Circuito de Apelaciones.
hH
El 16 de marzo de 2001, el Departamento de la Familia presentó ante el Juez Municipal de Moca una solicitud de custodia de emergencia en interés de una menor de cuatro años de edad, a tenor con la Ley para el Amparo de Menores. En dicha petición se le solicitó al tribunal que privara provisionalmente a la Sra. Wandaliz Ramos, ma-dre de la menor, de la custodia de la niña y que se autori-zara al Departamento a darle tratamiento sicológico a la menor.
La petición presentada ante el Juez Municipal de Moca alegaba que la menor exhibía conducta sexualizada en el centro escolar al cual asistía, consistente en manipular sus genitales con diversos objetos. La conducta manifestada por la menor, según alega el Departamento de Familia, se debía a que la niña fue expuesta a presenciar las relacio-nes sexuales sostenidas por su madre y el compañero consensual de ésta.
.El Juez Municipal de Moca denegó la petición de custo-dia de emergencia realizada por el Departamento de la Familia. En vista de ello, el Departamento acudió entonces al Tribunal de Primera Instancia, Sala Superior de Agua-dilla, Asuntos de Familia, para solicitar la celebración de una vista en alzada. Debemos aclarar que aunque la parte *893peticionaria solicitó una “vista en alzada” ante la Sala de Asuntos de la Familia del Tribunal de Primera Instancia, de los alegatos y la prueba presentada ante nos se des-prende que lo que se solicitó en realidad fue una vista de custodia en su fondo.
El Tribunal de Primera Instancia determinó que dicho foro no tenía jurisdicción para ventilar el caso a tenor con lo dispuesto por el Art. 51 de la Ley Núm. 342 (8 L.P.R.A. sec. 443p), el cual dispone que cualquiera de las partes podrá presentar ante el Tribunal de Circuito de Apelacio-nes un recurso de revisión de la resolución emitida por el Tribunal de Primera Instancia.
Inconforme, el Procurador de la Familia, Especial para Situaciones de Maltrato (en adelante el Procurador de la Familia), quien había comparecido ante el Tribunal de Pri-mera Instancia, Sala Superior, Asuntos de la Familia, como representante de la menor en cuestión, acudió ante el Tribunal de Circuito de Apelaciones para alegar que incidió el Tribunal de Primera Instancia al determinar que no te-nía jurisdicción para ventilar la referida controversia. El Tribunal de Circuito de Apelaciones, a su vez, confirmó al Tribunal de Primera Instancia y señaló que el Art. 51 de la Ley para el Amparo de Menores, supra, prescribe que cual-quiera de las partes involucradas en el proceso que esté inconforme con la decisión promulgada por el Tribunal de Primera Instancia, puede acudir ante dicho foro apelativo y solicitar una revisión de la decisión emitida. Debido a que el Art. 9.001 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23c) consolidó al Tribunal Municipal y al Tribunal Superior en un solo Tribunal de Primera Instancia, el foro apelativo concluyó que las determinacio-nes de un Juez Municipal se revisan, pues, ante el Tribunal de Circuito de Apelaciones. En vista de ello, el foro apelativo resolvió que la solicitud presentada por el Procu-rador de la Familia ante el Tribunal de Primera Instancia fue contraria al procedimiento establecido por la Ley Núm. *894342, supra, ya que ésta debió haber sido presentada ante el Tribunal de Circuito de Apelaciones.
Es de esta decisión que recurre ante nos el Procurador de la Familia, representado por el Procurador General, quien alega, en esencia, que erró el foro apelativo al resolver que el Tribunal de Primera Instancia, Sala Superior, Asuntos de la Familia, no tenía jurisdicción para celebrar una vista ordinaria de una petición de custodia de un me-nor alegadamente maltratado, y al determinar que lo que procedía en dicho caso era recurrir de la decisión del Juez Municipal directamente ante el Tribunal de Circuito de Apelaciones.
Oportunamente expedimos el auto solicitado. Aunque la madre de la menor tuvo suficiente tiempo para contestar los señalamientos del Procurador de la Familia, no pre-sentó alegato alguno ante esta Curia. Así pues, luego de examinar la comparecencia del Procurador de la Familia, resolvemos.
HH HH
La Ley para el Amparo a Menores fue aprobada en 1999 con el propósito de proteger del maltrato a los menores de dieciocho años de edad, de manera que éstos puedan vivir en un ambiente seguro y saludable que promueva su desarrollo social, emocional, intelectual y físico. A tales efectos, dicha ley provee para que se prive al padre, madre o persona encargada del bienestar del menor de la custodia o de la patria potestad de éstos, cuando el bienestar o la seguridad de los menores está en peligro.(1)
Según la exposición de motivos de la referida ley, la política pública del Estado respecto al maltrato de menores es reconocer, como consideración prevaleciente, el *895mejor bienestar del menor. Así pues, se dispone expresa-mente que el derecho de los menores que han de ser prote-gidos del maltrato, prevalecerá sobre la unidad familiar cuando ello sea necesario para salvaguardar el mejor bien-estar del menor. Se decreta además que dicha ley siempre se interpretará de forma que garantice el mejor interés del menor.
En pos de velar por el mejor-interés de los menores, el Art. 14 de la Ley Núm. 342 (8 L.P.R.A. see. 442) le encomendó al Departamento de la Familia la implantación de la política pública enunciada y la responsabilidad de iniciar los procedimientos para que un tribunal decrete la privación de custodia o de la patria potestad, cuando la persona responsable del menor no pueda garantizar su seguridad y bienestar.
A tales efectos, se estableció un procedimiento judicial para la protección de los menores en casos de maltrato. El Art. 37 de la Ley Núm. 342 (8 L.P.R.A. see. 443b) dispone que la competencia de todas las situaciones de maltrato que necesiten la intervención del tribunal, corresponderá al Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia. No obstante lo antes dicho, el referido artículo hace la salvedad de que en los casos de emergencia en que esté implicada la protección a un menor que haya sido o sea víctima de maltrato o negligencia, y donde la intervención inminente del Estado sea necesaria para la seguridad de dicho menor, se procederá según lo establecido en el Art. 35 de la Ley Núm. 342, ante.
El procedimiento especial de emergencia establecido en el Art. 35 de la Ley Núm. 342, ante, fue concebido por el legislador con el fin de obtener un remedio expedito, para circunstancias que, por su naturaleza apremiante, no permiten aguardar por el procedimiento ordinario de privación de custodia, y que ameritan una intervención inminente del Estado para asegurar la protección del menor. *896Para atender tales situaciones especiales de emergencia, se estableció un procedimiento rápido y sencillo, en ocasio-nes ex parte, que podrá ventilarse ante cualquier Juez del Tribunal de Primera Instancia, y el cual de ordinario se origina ante un Juez Municipal.
A tales efectos, el Art. 35, ante, provee para que un técnico de servicios o trabajador social del Departamento de la Familia comparezca ante un Juez del Tribunal de Primera Instancia, ya fuera Superior o Municipal, y bajo juramento, de forma breve, sencilla, y utilizando un formulario preparado por la Oficina de Administración de Tribunales al efecto, declare que la seguridad y bienestar de determinado menor peligra, por lo que se debe tomar acción inmediata para su protección. Cabe mencionar que, en esta etapa de los procedimientos, debido a la rapidez que usualmente exigen las circunstancias, de ordinario, ninguna de las partes está representada por abogado.
Dicho artículo establece, además, que cualquier orden expedida de emergencia por un tribunal de instancia,(2) se notificará a la Sala Superior, Asuntos de la Familia, dentro de las veinticuatro horas de ésta haber sido ex-pedida, a los efectos de que la Sala de Asuntos de Familia pueda continuar con los procedimientos de rigor en estos casos.
Del texto de dicho artículo se desprende que las decisiones que toma el juez en un procedimiento de emergencia no tienen carácter de finalidad y que, por el contrario, toda decisión de privación de custodia que éste tome es provisional y está sujeta a los procedimientos posteriores a llevarse a cabo en el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia.
Lo antes transcrito es cónsono con lo establecido en la Ley Núm. 149 de 23 de julio de 1974 (32 L.P.R.A. see. 2871 *897et seq.), según enmendada, conocida como la Ley sobre Controversias y Estados Provisionales de Derecho (en ade-lante la Ley de Estados Provisionales). Según lo dispone esta ley, el propósito de dicha legislación es establecer un procedimiento de ley rápido, económico y eficiente para la adjudicación provisional de controversias por los Jueces Municipales y los Jueces de Distrito.(3) En la Exposición de Motivos de la referida legislación, se establece que
... esta ley crea un procedimiento sencillo y rápido facul-tando a los Jueces Municipales ... a establecer en ciertos asun-tos estados provisionales de derecho, fijando y determinando las relaciones y derechos de las partes envueltas. Tal determi-nación no constituirá cosa juzgada[,] ni impedirá su ventila-ción mediante los cursos ordinarios de la ley. (Énfasis suplido.(4).
El Art. 2 de dicha legislación, 32 L.P.R.A. see. 2872, faculta a los Jueces Municipales a intervenir, investigar, ventilar y resolver, provisionalmente, ciertas controversias, a solicitud de parte interesada, según los procedimientos establecidos en la propia ley.(5) Entre las facultades específicas conferidas a dichos magistrados se encuentra la de resolver controversias en las cuales se alegue que el padre, madre o tutor de un menor o incapacitado no esté cumpliendo con su deber de velar por el bienestar del menor. (6) Es decir, dicha ley faculta a los Jueces Municipales a resolver provisionalmente situaciones referentes al bienestar de los menores.
En cuanto a las órdenes emitidas por los Jueces Municipales, el Art. 5 de la Ley de Estados Provisionales, 32 L.P.R.A. see. 2874, decreta que éstas serán inapelables, *898pero no constituirán cosa juzgada respecto a ninguno de los asuntos adjudicados en ellas. Por otro lado, dicho artículo dispone que tampoco se impedirán trámites ulteriores para solicitar otros derechos relacionados con el asunto en cuestión.
Como se puede colegir, la Ley de Estados Provisionales es análoga a la Ley para el Amparo de Menores. Ambas establecen procedimientos para situaciones que por su na-turaleza, como en el caso de maltrato o negligencia de me-nores, requieren una intervención informal y rápida por parte de nuestro ordenamiento judicial. Ambas leyes tam-bién delimitan las facultades otorgadas a los jueces en si-tuaciones donde lo que se otorga es un estado provisional de derecho.
La Ley para el Amparo de Menores, sin embargo, es aún más detallada y precisa que la Ley de Estados Provisionales, ya que se creó exclusivamente para atender la problemática del maltrato de menores. Esta ley claramente dispone que la competencia del tribunal de instancia para intervenir en los casos de emergencia, está limitada a atender únicamente la situación de emergencia. Es decir, dichos jueces no están autorizados a retener el caso para dilucidar, en sus méritos, la situación de maltrato. Dicha competencia se le reservó exclusivamente a las Salas de Asuntos de Familia.
Lo antes dicho es cónsono con el propósito de la ley que hoy analizamos, la cual decreta que las controversias de maltrato se vean ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, a fin de garantizar el mejor interés de los menores. Así, pues, podemos observar que el procedimiento que establece la ley es razonable. Le confiere la competencia a las salas con más experiencia y conocimientos sobre los problemas de las familias para que sean éstas las que diluciden las controversias de maltrato en sus méritos y, al mismo tiempo, provee un procedi-miento especial rápido y sencillo para atender las situacio-*899nes de emergencia donde la dilación de un procedimiento ordinario sería detrimental para el bienestar del menor.
El Art. 38 de la Ley Núm. 342 (8 L.P.R.A. see. 443c), por su parte, establece los trámites posteriores ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, luego de adjudicado el procedimiento de emergencia. Dicho artículo dispone para la celebración de una vista dentro de los veinte días siguientes a la determinación de custodia de emergencia o de la medida provisional que se hubiere tomado. Se provee además para que los intereses del menor alegadamente víctima del maltrato, sean representados por un Procurador de la Familia, Especial para Situaciones de Maltrato, y se reconoce el derecho a las partes a estar representadas por un abogado. Es en esta vista ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, que se ve el caso en su fondo, se presenta la evidencia correspondiente y se protege el derecho de las partes a un debido proceso de ley.
Como se puede advertir, el lenguaje de la citada Ley Núm. 342 no provee para una situación como la de autos en la cual se deniegue una solicitud de custodia provisional de emergencia. Ello, ya que la ley, en miras de proteger los derechos de todas las partes implicadas, dirige su enfoque a pautar el proceso judicial que se ha de seguir en circuns-tancias donde sí hay una declaración de custodia de emergencia. Dicha laguna, no obstante, no impide que in-terpretemos la ley de modo que alcancemos una solución justa y acorde con el propósito de esta legislación que hoy discutimos.
Ello es así, ya que la denegatoria de la solicitud de custodia de emergencia, no necesariamente significa que el tribunal ha resuelto que el niño no es víctima de algún tipo de maltrato o negligencia. Dicho procedimiento simplemente establece que la situación presentada ante el tribunal de instancia no constituye una situación de emergencia que amerite una orden provisional de privación de *900custodia de emergencia que, por su naturaleza, se dicta sin proveerle a los padres o custodios un debido proceso de ley. Así, pues, la denegatoria de una orden de custodia de emergencia no libera al Estado de su obligación de prote-ger a los menores de edad en casos de maltrato o negligen-cia, ni limita la facultad del Departamento de la Familia o de los Procuradores Especiales de Menores de proseguir con el asunto de la manera en que mejor beneficie al menor.
En el recurso ante nos, el Tribunal de Circuito de Ape-laciones determinó que el foro con competencia para revi-sar una determinación de un Juez Municipal, en la cual declaraba no ha lugar una solicitud de custodia de emer-gencia, era el Tribunal de Circuito de Apelaciones. Funda-mentó su decisión en el Art. 51 de la Ley Núm. 342, ante, el cual dispone que cualquiera de las partes podrá presentar ante el Tribunal de Circuito de Apelaciones un recurso de revisión de la resolución emitida por el Tribunal de Pri-mera Instancia dentro de los treinta días siguientes a la decisión del tribunal.
En primer lugar, debemos aclarar que lo que el Departamento de la Familia le solicitó al Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, no fue una revisión del dictamen emitido por el Juez Municipal, sino una vista formal de privación de custodia. Es menester señalar, además, que lo que el Art. 51 de la Ley Núm. 342, ante, provee es que se revisen ante el Tribunal de Circuito de Apelaciones las resoluciones de las vistas for-males que se llevan a cabo ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, y no la revisión de las órdenes provisionales emitidas por los Jueces Municipales.
Tal conclusión se puede colegir no sólo de un análisis ponderado de la Ley Núm. 342, ante, sino también de la propia función revisora que ejercen los tribunales *901apelativos.(7) Tomamos conocimiento judicial de que las vistas en los casos de custodia a nivel municipal no se gra-ban a menos que el juez que preside dicha vista, específi-camente, solicite ese servicio. Es decir, como regla general, dichas salas no llevan una bitácora de los procedimientos que se ventilan ante sí que pueda ser transcrita y elevada al foro apelativo. El asunto es aún más crítico si conside-ramos que, de ordinario, los procedimientos de custodia de emergencia se llevan a cabo fuera de horas laborables, lo que hace aún más evidente la inexistencia de una bitácora de los procedimientos en cuestión. Además, como mencio-náramos anteriormente, en la inmensa mayoría de estos casos las partes comparecen ante el Juez Municipal sin representación legal, por lo que tampoco podríamos depen-der de una exposición narrativa de la prueba preparada por las partes. Por ende, decretar que el Tribunal de Cir-cuito de Apelaciones puede revisar una denegación de cus-todia de emergencia, cuya única pieza evidenciaría es un formulario preparado por la Oficina de Administración de Tribunales, sería un ejercicio fútil de revisión judicial.
Más importante aún, determinar que el foro apropiado para revisar una denegación de custodia provisional de emergencia es el Tribunal de Circuito de Apelaciones, iría contra los mejores intereses del menor y, por consiguiente, sería contrario al propósito de la Ley Núm. 342, supra, que hoy analizamos. Ello es así toda vez que una revisión ante el foro apelativo podría constituir un ejercicio procesal inútil, retrasando de ese modo, el procedimiento judicial de obtención de custodia o cualquier otra medida de protección que se haya solicitado para el menor que se encuentra en la situación de maltrato. Ello, independientemente de que el Tribunal de Circuito de Apela-*902ciones decrete que existía una situación que amerita la pri-vación de custodia de emergencia, o que se confirme la determinación del Juez Municipal mediante la cual se de-negó la custodia provisional de emergencia. El efecto de cualesquiera de estas determinaciones es que se dilata la vista ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, en detrimento del menor. Tal interpre-tación ahogaría el propósito de esta legislación.
Reiteradamente hemos resuelto que es principio cardinal de hermenéutica que al interpretar una ley, o una disposición específica de ésta, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla. Ello, ya que nuestra determinación debe atribuirle un sentido que asegure el resultado que originalmente se quiso obtener. Así pues, al interpretar y aplicar un estatuto, hay que hacerlo teniendo presente el propósito social que lo inspiró e interpretarlo como un ente armónico, dándole sentido lógico a sus diferentes secciones. Véanse: Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); González Pérez v. E.L.A., 138 D.P.R. 399 (1995).
Así pues, y a la luz de toda esta normativa, pasemos a discutir la situación que tenemos ante nos.
hH HH I — i
La situación de autos requiere dilucidar, en esencia, si luego de una denegatoria de custodia provisional de emer-gencia ante un Juez Municipal, la parte interesada puede acudir al Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, para solicitar una vista ordinaria de custodia de menores. Resolvemos en la afirmativa. En el caso de marras, la petición del Departamento de la Familia de la custodia de emergencia fue adecuada-mente presentada ante el Juez Municipal de Moca. Dicha solicitud, no obstante, fue denegada.
De haberse declarado con lugar dicha petición de emer-*903geneia, el menor hubiese sido removido provisionalmente de ese hogar y los procedimientos judiciales hubiesen con-tinuado ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia.
Sin embargo, la denegatoria de dicha solicitud no está específicamente expuesta en la Ley Núm. 342, ante, aun-que sí se puede colegir de una interpretación integral de las disposiciones de dicha ley y su exposición de motivos.
Sería razonable concluir que si el Departamento de la Familia acudió a los tribunales y solicitó una privación de custodia provisional de emergencia, dicho Departamento tiene motivos para creer, y posiblemente evidencia para sustentar, que el menor se encuentra en una situación de maltrato o negligencia que merece la intervención del Estado. Ello, aun cuando de primera instancia, la situación alegada no amerite una intervención de emergencia. No podemos restringir de manera irrazonable el mandato que tiene el Departamento de la Familia de velar por la salud y seguridad de nuestros menores.
Así, pues, concluimos que luego de una denegatoria de una solicitud de custodia de emergencia, el Juez del Tribunal de Primera Instancia debe notificar a la Sala Asuntos de Familia de dicho distrito, según establece el Art. 35 de la Ley Núm. 342, supra, de la mencionada ley, a los efectos de que las salas especializadas puedan continuar con los procedimientos ordinarios de rigor establecidos para este tipo de controversia, de así interesarlo el Departamento de la Familia. Es decir, luego de una denegatoria de una solicitud de custodia provisional de emergencia, a solicitud del Departamento de la Familia, se activará automáticamente el procedimiento ordinario de la Ley para el Amparo de Menores, y se celebrará, con turno preferente, una vista no más tarde de veinte días siguientes a la denegatoria de la solicitud de emergencia, tal y como dispone el Art. 38 de la Ley Núm. 342, supra.
Si el Procurador de la Familia estima que el Tribunal de *904Primera Instancia, Sala Superior, Asuntos de Familia, debe reducir el término provisto por el ordenamiento para garantizar que dicha vista sea celebrada antes de los veinte días, deberá someter su petición debidamente fun-damentada, y será la obligación de dicho tribunal atender preferentemente dicha petición, asegurando siempre el bienestar del menor.
Por los fundamentos antes esbozados, procede revocar el dictamen del Tribunal Apelativo y se devuelve el recurso para que se prosiga ante el Tribunal de Primera Instancia, Sala Superior, Asuntos de Familia, de forma compatible con lo aquí resuelto.

Se dictará la sentencia correspondiente.


 Exposición de Motivos de la Ley Núm. 342 de 16 de diciembre de 1999, Leyes de Puerto Rico, pág. 1512.


 Con excepción de la orden para tratamiento médico.


 Exposición de Motivos de la Ley sobre Controversias y Estados Provisionales de Derecho, 1974 Leyes de Puerto Rico 692.


 íd.


 Es menester señalar que dichos procedimientos son análogos a los estableci-dos en el procedimiento de emergencia de la Ley para el Amparo de Menores.


 Véase el Art. 2(k) de la Ley sobre Controversias y Estados Provisionales de Derecho, 32 L.P.R.A. sec. 2872(k).


 Dicha conclusión es cónsona, además, con lo establecido en la Ley de Estados Provisionales, que decreta que las órdenes provisionales emitidas por los Jueces Municipales no son revisables.